Citation Nr: 1209269	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  04-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.  He also had a period of active duty for training (ACDUTRA) from July to December 1977.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for status post posterior spinal fusion, a right hip disability, and a right leg injury.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Philadelphia, Pennsylvania.

The Veteran testified before a Veterans Law Judge at a May 2006 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In December 2006, the Board remanded these matters for further development.

In April 2008, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the May 2006 Travel Board hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  In May 2008, the Veteran indicated that he wished to have another hearing.

In May 2008, the Board remanded these matters in order to schedule a new Board hearing at the RO.

The Veteran testified before the undersigned at a February 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In September 2009 and September 2010, the Board remanded these matters for further development.

As noted in the Board's September 2010 remand, the issue of entitlement to service connection for a right foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various right hip and leg disabilities.  For example, a November 2010 VA examination report indicated diagnoses of status post right hip replacement due to severe degenerative joint disease and lumbosacral radiculitis. 

Service treatment records reflect that in November 1979 the Veteran fell against a vehicle, was treated for pain in the left costal area, and was diagnosed as having a chest wall contusion.  He has reported on several occasions that he injured his right hip at the time of the November 1979 fall.  He has also reported that he injured his right leg and hip while at home on leave in 1981 when he was riding a moped and his right leg struck a parked vehicle.  He has stated that right hip and leg symptoms have persisted ever since the in-service injuries; however there is some evidence contrary to such reports.

In addition to the in-service right leg injury, there is also evidence of a possible post-service leg injury.  A January 2008 record from the Social Security Administration (SSA) indicates that during a November 2007 orthopedic evaluation, the Veteran apparently reported that he injured his right leg in a moped accident approximately 5 years prior to the evaluation.  

The physiatrist who conducted the November 2010 VA examination opined that the Veteran's right hip disability did not have its onset in service or in the year immediately following service and was not related to any disease or injury service.  The examiner reasoned that there was no evidence of any treatment for a right hip injury or any right hip condition in service.  The Veteran attributed his hip pain to his back pain and, thus, it could be considered referred and radicular pain.  After his low back surgery, the radiating pain in his right hip had improved.  Further, his medical records reflected that he was diagnosed as having degenerative joint disease of the hip in 2003 and that he did not have any complaints of right hip pain until 2 months prior to that time.

With regard to the current right leg disability, the examiner concluded that an opinion as to its etiology could not be provided without resorting to mere speculation.  This conclusion was based on the fact that there was no clinical evidence of any treatment for right leg problems in the Veteran's service treatment records .  The additional evidence that was necessary to provide an opinion was proof that the Veteran had actually sustained a leg injury in service.  

Although the Veteran experienced radicular symptoms in the right lower extremity, such symptoms were related to his non service-connected low back disability.  The November 2010 VA examination report includes a separate opinion with accompanying rationale which reflects that the low back disability did not have its onset in service or in the year immediately following service and is not related to an in-service disease or injury.

The November 2010 opinions are inadequate because they are primarily based on a lack of clinical documentation of treatment for right hip and leg injuries in service and do not reflect consideration of the Veteran's reports of in-service right hip and leg injuries.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (1) (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The November 2010 VA examination report reveals that the Veteran underwent a right total hip replacement in November 2009 at York Memorial Hospital.  Also, in September 2011 he submitted a treatment record dated in August 2011 from Orthopaedic and Spine Specialists, PC in York, Pennsylvania pertaining to treatment for low back and neurological disabilities.  Any treatment records from these facilities pertaining to such medical problems are directly relevant to the issues currently on appeal.  There is no evidence that any attempts have been made to obtain any records from these facilities.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). Thus, a remand is also necessary to attempt to obtain any relevant records from York Memorial Hospital and Orthopaedic and Spine Specialists, PC.

Further, to the extent that the evidence reflects that some of the Veteran's current right leg problems (i.e. radiculopathy) are related to his current low back disability, the issue of entitlement to service connection for a right leg disability is inextricably intertwined with the issue of entitlement to service connection for a low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations to obtain all records of his treatment for low back, right hip, and right leg (including radiculopathy) disabilities from York Memorial Hospital and Orthopaedic and Spine Specialists, PC.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the November 2010 VA examination to review the claims file, including this remand, and provide opinions as to the etiology of the Veteran's current right hip and leg disabilities.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right hip disability (any right hip disability diagnosed since June 2001) had its onset in service or in the year immediately following service, is related to his reported in-service right hip injuries, or is otherwise the result of a disease or injury in service.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right leg disability (any right leg disability diagnosed since June 2001) had its onset in service or in the year immediately following service, is related to his reported in-service right leg injury, or is otherwise the result of a disease or injury in service.

In formulating the above-requested opinions, the opinion provider must acknowledge and discuss the Veteran's reports of right hip injuries in November 1979 and in 1981 and a right leg injury in 1981.  Such reports should be presumed to be accurate.

The opinion provider must provide reasons for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for right hip and leg problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the Veteran is competent to report in-service right hip and leg injuries, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

If the November 2010 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

3.  The AOJ should review the opinions/examination report to ensure that they contain the information requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



